DETAILED ACTION
This is a response to the Amendment to Application # 16/556,522 filed on September 28, 2021 in which claims 1, 8, and 14 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
The present claims refer to “project data.” The present specification does not define what “project” data is. The plain and ordinary meaning of “project” is “a specific plan or design.” (Project; August 16, 2017; merriam-webster.com; Page 1). Thus, project data is any data relating to a specific plan or design. Further, the fact that the data is “project” data appears to merely be intended for human perception and does not appear to effect or relate to the structure of the invention and, thus, appears to be non-functional descriptive material.1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is 

Additionally, claims 1, 8, and 14 have been amended to include the limitation “locking, by the computing system, a second client device from modifying the portion of the meta model, while the first client device utilizes the editable fields of the presentation to input a modification for the portion of the meta model,” or similar. (Emphasis added). This appears to be a statement of intended use of the editable fields. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Further, claim 1 recites a method claim including the limitation “unlocking the ability of the second client device to modify the updated portion of the meta model after the first client device completes the modification to the portion of the meta model.” (Emphasis added). Thus, the unlocking is conditioned upon the completion of the modification to the portion of the meta model, which is not required by the present claims. Therefore, the broadest reasonable interpretation of this limitation does not require the “unlocking the ability of the second client device to modify the updated portion of the meta model” to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a id. at *7).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Brandts et al., US Publication 2014/0278732 (hereinafter Brandts) in view of Rochelle et al., US Publication 2017/0255596 (hereinafter Rochelle).

Regarding claim 1, Brandts discloses a method comprising “receiving, by a computing system, a request from a first client device to access a meta model stored by the computing system” (Brandts ¶¶ by allowing the user to access a meta model and indicating that the user may be on a client device. Additionally, Brandts discloses “wherein the meta model defines a framework for a protect, describes types of project data to correlate to different portions of the meta model, and includes rules that define interface formats … for the different portions of the meta model” (Brandts ¶¶ 34, 39, 49, 51) by describing that the meta-model defines a framework (Brandts ¶ 49) that allows a user to plan risk mitigation (i.e., is a project, Brandts ¶ 34) where the meta-model describes types of risks (i.e., project data) that correlates to model elements (i.e., different portions of the meta model, Brandts ¶ 39) and includes a set of rules, in the form of extensions, that allow the user to define how to interface with the meta-model (Brandts ¶ 51). Further, Brandts discloses the “interface formats describing layouts of different presentations” (Brandts ¶¶ 36, 60 and Fig. 6B) by disclosing that the meta-model contains elements and that the elements include layouts of different presentations such as drop down values and formatted text. Moreover, Brandts discloses “selecting, by the computing system, one of multiple different presentation formats available for presenting different portions of the meta model based on which portion of the meta model was requested in the request from the first client device” (Brandts ¶ 18) by allowing the user to configure properties indicating how the meta model is presented. Moreover, Brandts discloses “selecting, by the computer system, … based on an interface format defined by at least one of the rules associated with the requested portion of the meta model” (Brandts ¶ 23) by selecting interface formats such as a tree-view or bow-time format and based on the requested elements, which define their interface format. Finally, Brandts discloses “generating, by the computing system, a presentation having the selected presentation format, which is populated with the portion of a meta model requested in the request from the first client device” (Brandts ¶¶ 35, 40) by disclosing that a risk model is displayed in a selected presentation format and that the display of the risk model is in response to the request for the meta model.

However, Rochelle discloses a document editing system “wherein the presentation includes one or more editable fields capable of data entry by the first client device” (Rochelle ¶ 50, see also Fig. 5) where the presentation is a spreadsheet, which one of ordinary skill in the art would understand to include editable fields capable of data entry by any client device. Additionally, Rochelle discloses “locking, by the computing system, a second client device from modifying the portion of the meta model, while the first client device utilizes the editable fields of the presentation to input a modification for the portion of the meta model” (Rochelle ¶ 45) by receiving an edit to a spreadsheet from one of the users and locking the cell when a collaborator begins to edit that cell (i.e., input a modification), where edits to the cell affect the underlying meta-model of the spreadsheet. Further, Rochelle discloses “updating, by the computing system, the portion of the meta model with the modification” (Rochelle ¶ 47) by updating the document so that other users can see the modifications made to the data.
Finally, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Rochelle was combined with Brandts, the editing user of Rochelle would be the first client of Brandts. Therefore, the combination of Brandts and Rochelle at least teaches and/or having been performed by the first client device,” rendering it obvious.
Brandts and Rochelle are analogous art because they are from the “same field of endeavor,” namely that of document viewing and editing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandts and Rochelle before him or her to modify the meta model viewer of Brandts to include the locking mechanism of Rochelle.
The motivation for doing so would have been to avoid data conflicts. (Rochelle ¶ 45). 

Although the combination of Brandts and Rochelle does not appear to explicitly disclose “unlocking the ability of the second client device to modify the updated portion of the meta model after the first client device completes the modification to the portion of the meta model,” such a modification is obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely the need to protect data in a collaborative environment from being edited by multiple users at the same time, which is known to cause problems with the document due to conflicting data. (Rochelle ¶ 45). Further, the combination of Brandts and Rochelle discloses that this goal may be accomplished by locking the data. (Rochelle  ¶ 45). However, the combination of Brandts and Rochelle neglects to discuss what happens to the cells when one of the collaborators is finished editing the cell. As a result, there were only two identified, predictable potential solutions: unlocking the cell or leaving the cell in a locked form. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because leaving the cell in a locked form would render the spreadsheet useless as once a first user had edited a cell, that cell would be incapable of ever being updated again. Therefore, the combination of Brandts and Rochelle at least suggests the claimed KSR at 1397, rendering that limitation obvious.

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Brandts and Rochelle comprises computer hardware (Rochelle ¶ 30) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 14, it merely recites an apparatus for performing the method of claim 1. The apparatus comprises computer hardware and software modules for performing the various functions. The combination of Brandts and Rochelle comprises computer hardware (Rochelle ¶ 30) and software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 15, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein the presentation corresponds to a templated form having the editable fields populated with the portion of the meta model” (Rochelle ¶¶ 37-38) where the spreadsheet (i.e., a forms having editable fields populated with the portion of the meta model) is rendered using cascading stylesheets, making it a “templated” form. 

claims 4, 11, and 17, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein locking the second client device from modifying the portion of the meta model further comprises generating a presentation for the second client device without an editable field corresponding to the portion of the meta model” (Rochelle ¶ 46) by allowing the user to lock certain users so that the users can only view (i.e., “generate a presentation … without an editable field”) the spreadsheet or portion thereof.

Regarding claims 5, 12, and 18, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein unlocking the ability of the second client device to modify the portion of the meta model further comprises incorporating an editable field corresponding to the portion of the meta model into the presentation of the for the second client device” (Rochelle ¶ 45) by disclosing that multiple users may view the spreadsheet and allowing any of the users to modify it.

Regarding claims 6 and 19, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein the meta model includes objects (Rochelle ¶ 42, “values”), attributes that describe characteristics of the objects (Rochelle ¶ 42, “formatting”), and rules associated with the attributes (Rochelle ¶ 42, “formulas,” which are associated with the attributes via their inclusion into the cell that has been formatted).”

claims 7 and 20, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 6 and 19 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein the objects are arranged in the meta model in a hierarchical structure based, at least in part, on common attributes, and wherein the hierarchical structure allows the objects to have corresponding attributes or rules assigned to them directly or inherit the corresponding attributes or rules from other objects at a higher-level in the hierarchical structure” (Rochelle ¶ 53) by defining the document in XML, which is known to one of ordinary skill in the art knows to be a hierarchical structure that allows objects to have attributes directly assigned to them and to inherit the attributes from objects at a higher level.

Regarding claim 13, the combination of Brandts and Rochelle discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Brandts and Rochelle discloses “wherein the meta model includes objects (Rochelle ¶ 42, “values”), attributes that describe characteristics of the objects (Rochelle ¶ 42, “formatting”), and rules associated with the attributes (Rochelle ¶ 42, “formulas,” which are associated with the attributes via their inclusion into the cell that has been formatted).” Further, the combination of Brandts and Rochelle discloses “wherein the objects are arranged in the meta model in a hierarchical structure based, at least in part, on common attributes, and wherein the hierarchical structure allows the objects to have corresponding attributes or rules assigned to them directly or inherit the corresponding attributes or rules from other objects at a higher-level in the hierarchical structure” (Rochelle ¶ 53) by defining the document in XML, which is known to one of ordinary skill in the art knows to be a hierarchical structure that allows objects to have attributes directly assigned to them and to inherit the attributes from objects at a higher level.

Claims 3, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brandts in view of Rochelle, as applied to claims 1, 8, and 14, in further view of Nick Williams; Protecting and Hiding Information and Formulas; January 22, 2016; Excel Exposure; Pages 1-5 (hereinafter Williams).

Regarding claims 3, 10, and 16, the combination of Brandts and Rochelle discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Brandts and Rochelle does not appear to explicitly disclose “wherein locking the second client device from modifying the portion of the meta model further comprises removing an editable field from a presentation of the portion of the meta model available to the second client device.”
However, Williams discloses that it is well known in the art of spreadsheets to allow a cell to be both locked and hidden (i.e., “removing an editable field from a presentation of the portion of the meta model available”). (Williams 2). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Williams was combined with Brandts and Rochelle, the locked cell of Brandts and Rochelle would also be hidden, as taught by Williams. Therefore, the combination of Brandts, Rochelle, and Williams at least teaches and/or suggests the claimed limitation “wherein locking the second client device from modifying the portion of the meta model further comprises removing an editable field from a presentation of the portion of the meta model available to the second client device,” rendering it obvious.
Brandts, Rochelle, and Williams are analogous art because they are from the “same field of endeavor,” namely that of data manipulation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandts, Rochelle, and Williams before him or her to modify the locked cells of Brandts and Rochelle to include the hidden cells of Williams.
. 

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant argues that “[t]here is no disclosure in Brandt [sic], however, that the meta-model ‘includes rules that define interface formats describing layouts of different presentations for the different portions of the meta model’ as the claim recites.” (Remarks 9). Applicant’s arguments are unpersuasive for the reasons presented in the rejection above, which show that Brandts does disclose this limitation. 

Applicant next argues that “Applicant has further amended the claim to eliminate the claim interpretation that bifurcated the recited selecting feature” because “Brandts does not disclose having multiple different presentation formations for its meta model.” (Remarks 9-10). Applicant’s arguments are unpersuasive for the reasons presented in the rejection above that shows that Brandts does disclose this limitation.  

Finally, Applicant argues that claims 2-20 are allowable either for the same reasons as claim 1 or for depending on such a claim. (Remarks 10). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ANDREW R DYER/Primary Examiner, Art Unit 2176 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM, which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).